SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1263
KA 08-01671
PRESENT: SCUDDER, P.J., SMITH, GREEN, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ROBERT MURTHA, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (SUSAN C.
AZZARELLI OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered February 26, 2008. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree,
assault in the second degree (two counts), endangering the welfare of
a child (three counts), attempted assault in the first degree,
attempted assault in the second degree, criminal contempt in the first
degree, criminal possession of a weapon in the third degree, and
leaving the scene of an incident without reporting.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court